Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. On line 2 of claim 30, the language “the second optic is disposed between the iris and the patient’s eye” is confusing because the iris is within the patient’s eye so how can the optic be disposed between the iris and the patient’s eye?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 30 and 31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The language “is disposed in the capsular bag of the patient’s eye” and “disposed between the iris and the patient’s eye” claim the intraocular lens in combination with a human organism such that the claims encompass a human organism or part thereof.  In order to overcome this rejection, the Examiner suggests claiming something like “the optic is configured to be disposed in the capsular bag of the patient’s eye.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 22-24, 26, and 32-33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gontijo et al (US 2009/0182917; hereafter referred to a GO).  GO meets the claim language where:
The intraocular lens as claimed is the intraocular lens of GO (see Figures 2A, 2B, and 19 and paragraphs 95, 37, 59, 55 and 11);
The optic comprising a first surface and a second surface as claimed is the optical zone portion (e.g., (204)) with surfaces (e.g., (202));
The optical axis as claimed can be seen in Figure 19 as line OA-OA’;
The symmetry about the optical axis can be seen in Figure 19 by inspection of the drawing;
The aspheric surface as claimed is described at least in paragraph 57 of GO;
The higher order aspheric surfaces including up to twelfth order aspheric terms as claimed is met by GO where “up to twelfth order” is viewed as a range of one to twelve and the higher order conic surface falls within that range (see paragraphs 57 and 88);
The shape factor as claimed is something all lenses have whether measured or not such that the GO lens has a shape factor;
The configuration to focus light incident along a direction parallel to the optical axis at the fovea as claimed is best seen in Figure 19 that shows light focused on the retina where either point could be the fovea of this intended use language;
The functional image that is configured to focus light incident at an oblique angle with respect to the optical axis at a peripheral retinal location as claimed is illustrated in Figure 19 and described in paragraph 95 of GO;
The configuration to focus oblique angle light at a periphery retinal location as claimed is described in paragraphs 58-59 and shown in Figure 19 of GO;
 The configuration to focus light at the peripheral retinal location having an eccentricity between 1 and 30 degrees is shown in Figure 19 where a protractor measurement of this figure yields an angle of about 20 degrees, and 
The image quality being improved by reducing at least one optical aberration compared to no particular value is met by any focusing but GO discloses that this is the object of the invention in paragraphs 11-12.




    PNG
    media_image1.png
    445
    782
    media_image1.png
    Greyscale

Regarding claim 21, the angle as claimed is met by the angle or 2 to 10 degrees as disclosed at least in paragraph 59 of GO.
Regarding claim 22, the Applicant is directed to see Figure 15 of GO where the 0 to 30 cycles/mm values are clearly above MTF’s of 0.5 (vertical axis).  The green light used to measure these values is disclosed in paragraph 93 of GO.  The pupil size of 3-5 mm as claimed is a standard pupil size and is a statement of intended use that does not structurally distinguish the claimed device from that of GO.
Regarding claim 23, the figure of merit is exemplary defined by the present disclosure “can be an average MTF for a range of spatial frequencies of between 0 cycles/mm and 30 cycles/mm obtained for different eccentricities between 1 and 30 degrees.”  For this reason, it is broadly defined where the boundaries are not definitively requires due to the language “can be an average.”  GO teaches that it was known to have figure of merits over 4 such that the claimed range of at least 0.5 is fully met; see paragraph 92.  The spatial frequencies and eccentricities were explained previously as being disclosed in Figure 15 and shown in Figure 19.
Regarding claim 24, the Applicant is directed to see the abstract of GO.
Regarding claim 26, the Applicant is directed to see paragraphs 80-81 of GO.
Regarding claim 32, the optic of GO is configured to improve image quality.  This design would inherently improve image quality at the peripheral retinal location by adjusting the shape of the lens to reduce optical aberrations as explained previously.  For this reason, the claim language is considered fully met by GO.
Regarding claim 33, the shape or shape factor of the optic of GO is adjusted by adjusting the curvature and/or the thickness of the lens; see the previously cited portions of GO.  For these reasons, the Examiner asserts that the claim language is fully met by GO.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over GO in view of Tabernero et al (US 2007/0093891; hereafter referred to as TO).  
Regarding claim 22, as an alternative interpretation to the one under Section 102 above, GO teaches MTF’s over 0.5 for 100 cycles/mm (see Figure 15) but not for green light and for pupil sizes of 3-5 mm.  However, green light is just one frequency of visible light and GO is designed for visible light.  For this reason, the capability of correcting green light would have been prima facie obvious to an ordinary artisan.  Furthermore, designing lenses for pupil sizes of 3 to 4 mm is taught by the same art of endeavor by TO; see paragraph 181.  Therefore, designing the lens of GO to function with a pupil size of 3 to 5 mm would have been considered clearly obvious to a PHOSITA.
Regarding claim 25, GO teaches various lenses but not the meniscus lens as claimed.  However, TO teaches that it was known to the same art of endeavor to utilize meniscus lens shapes for lower power lenses; see paragraph 130.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a meniscus lens with GO so that the patient pool could be expanded to include those patients that need lower degrees of correction.
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over GO in view of Altmann (US 2006/0030938; hereafter referred to as AN).  GO meets the claim language as explained in the Section 102 rejection supra but fails to disclose a second optic as claimed.  AN teaches that it was known to the same art of endeavor to utilize a second optic in order to provide accommodation; see Figure 27 and paragraphs 42 and 98.  Therefore, it is the Examiner’s position that it would’ve been considered clearly obvious to an ordinary artisan to utilize a second optic in the GO invention in order to provide accommodation to the optic of GO.
Regarding claim 28, the distance is fixed when not forces are applied to the lens system of GO as modified by AN.
Regarding claim 29, the forces applied to the lens system of GO as modified by AN would result the distance changing between the lenses.
Regarding claims 30 and 31, since the claims set forth intended uses, the claim language is met in these regards because the GO lens system as modified by AN would be fully capable of being utilized in the manners set forth by the claims.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. The Applicant relies on the new language of claim 1 to suggest that the claims are patentable.  However, since this subject matter is fully met by GO as explained in the amended rejection, the Examiner asserts that the claimed invention is unpatentable.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Simpson (US 2006/0116763) is cited to show shape factors and higher order aspheric terms were well known to the art at the time the invention was made; see the abstract and paragraphs 18 and 33.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774